           Case 2:21-cr-00415-ODW Document 3 Filed 09/03/21 Page 1 of 1 Page ID #:4




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                                              CASE NUMBER
UNITED STATES OF AMERICA
                                                                                2:21-cr-00415-ODW-1
                                                 PLAINTIFF
                          v.
Jesse Owen Ray                                                               NOTICE OF JURISDICTION/
                                                                              TREATY TRANSFER-IN
                                              DEFENDANT(S).

To: All Parties/Counsel of Record

The Court has approved the

✔   supervised release
    probation
    treaty

transfer-in for the case referred to above.


The matter has been assigned to United States      ✔   District Judge            Otis D. Wright II

    Magistrate Judge                                     for all further proceedings.

Please include the criminal case number as reflected above on all documents subsequently filed in this case.


                                                                    Clerk, U.S. District Court


           9/3/21                                               By: Jonnathan Benites-Bernardini

            Date                                                        Deputy Clerk




cc: U.S. Attorney's Office
    U.S. Probation Office



CR-56 (01/17)                      NOTICE OF JURISDICTION / TREATY TRANSFER-IN
